         Case 1:19-cv-01871-TSC Document 23 Filed 11/30/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 9REN Holding S.À.R.L.,

               Plaintiff,
                                                       The Hon. Tanya S. Chutkan
        v.                                             Case No. 19-cv-1871

 Kingdom of Spain,

               Defendant.


                                     Joint Status Report
       Pursuant to the Court’s Minute Order dated September 30, 2020, Plaintiff, 9REN Holding

S.À.R.L. (“9REN”), and Defendant, the Kingdom of Spain (“Spain”) (collectively, the “Parties”),

submit this Joint Status Report regarding the ongoing annulment proceedings in 9Ren Holding

S.a.r.l. v. Kingdom of Spain, ICSID Case No. ARB/15/15 (“Annulment Proceedings”).

       Since the Parties’ October 30, 2020 Joint Status Report, Spain filed its Memorial on

Annulment dated October 30, 2020.

       No other developments have occurred in the Annulment Proceedings, which remain

pending before the ICSID Committee.

Dated: November 30, 2020



Respectfully submitted,

KING & SPALDING LLP                               SQUIRE PATTON BOGGS (US) LLP

By: /s/ James E. Berger                           By: /s/ Miriam K. Harwood
James E. Berger (D.C. Bar No. 481408)             Miriam K. Harwood (PHV granted
Charlene C. Sun (D.C. Bar No. 1027854)            12/23/2019)
1185 Avenue of the Americas                       Eridania Perez-Jaquez (PHV granted
New York, NY 10036-4003                           01/15/2019)
        Case 1:19-cv-01871-TSC Document 23 Filed 11/30/20 Page 2 of 3




Tel: (212) 556-2200                       Carlos E. Guzman Plascencia (PHV
Fax: (212) 556-2222                       granted 01/15/2019)
Email: jberger@kslaw.com                  30 Rockefeller Plaza, 23rd Floor
Email: csun@kslaw.com                     New York, New York, 10112
                                          Tel.: (212) 872-9852
Attorneys for Plaintiff                   Fax: (212) 872-9815
9REN Holding S.À.R.L.                     Email: miriam.harwood@squirepb.com
                                          eridania.perez@squirepb.com
                                          carlos.guzman@squirepb.com
                                          -and-

                                          Mitchell R. Berger (D.C. Bar No. 385467)
                                          2550 M Street, N.W.
                                          Washington, D.C. 20037
                                          Tel.: (202) 457-6000
                                          Fax: (202) 457-6315
                                          Email: mitchell.berger@squirepb.com

                                          -and-

                                          Raúl B. Mañón (PHV granted 01/15/2019)
                                          200 South Biscayne Boulevard, Suite 4700
                                          Miami, Florida 33131
                                          Tel: 305-577-7000
                                          Fax: 305-577-7001
                                          Email: raul.manon@squirepb.com

                                          Attorneys for Defendant
                                          The Kingdom of Spain




                                      2
             Case 1:19-cv-01871-TSC Document 23 Filed 11/30/20 Page 3 of 3




                               CERTIFICATE OF SERVICE



       I hereby certify that on November 30, 2020, I electronically filed the foregoing pleading

with the Clerk of Court using the CM/ECF system and thereby served electronic copy upon counsel

of record.



                                                   /s/ Raúl B. Mañón




                                               3
